23 F.3d 403NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re:  Manuel SOSA, Petitioner.
No. 93-8092.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 17, 1994.Decided:  April 4, 1994.

Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Manuel Sosa petitions this court for a writ of mandamus directing the district court to act upon his case in a timely fashion.  We deny the writ.


2
A review of the district court's docket sheet reveals that Sosa's 28 U.S.C. Sec. 2255 (1988) motion was filed in April 1993 and was referred to a second magistrate judge on January 20, 1994.  Thus, although Sosa's Sec. 2255 motion has been pending in the district court for eleven months, the court has recently acted on Sosa's motion.


3
Accordingly, though we grant leave to proceed in forma pauperis, we deny the petition for mandamus relief.  This dismissal is without prejudice, permitting Sosa to refile a mandamus petition if further action by the district court is inordinately delayed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
PETITION DENIED.